Case 1:19-cv-02305-AJN Document 8@ Filed 02/03/21 Page 1 of 2

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED

voc ee | OFLICK

 

 

February 1, 2021 Orrick, Herrington & Sutcliffe LLP
51 West 52nd Street

VIA ECF New York, NY 10019-6142
+1 212 506 5000
orrick.com

The Honorable Alison J. Nathan, U.S.D.J.

United States District Court

Southern District of New York Richard A. Jacobsen

40 Foley Square, Room 2102 E Rjecobsen@orrick.com

New York, New York 10007 D +1 212 506 3743

F +1 212506 5151

Re: U.S. Bank Nat’l Ass’n, as Trustee of GSAMP Trust 2007-HE1 v. Goldman Sachs
Mortgage Co. et al., Case No. 1:19-cv-02305

U.S. Bank Nat’l Ass’n, as Trustee of GSAMP Trust 2007-HE2 v. Goldman Sachs
Mortgage Co. et al., Case No. 1:19-cv-02307

Dear Judge Nathan:

We represent Defendants Goldman Sachs Mortgage Company and GS Mortgage Securities
Corporation (together, “Defendants’’) in the above-referenced actions (the “Actions”’).

On behalf of the Defendants, we write pursuant to Rule 1.D of Your Honor’s Individual
Practices to request an adjournment of the initial pretrial conference in the Actions, which is
currently scheduled for February 12, 2021 (the “Pretrial Conference”). Defendants request an
adjournment due to an unavoidable scheduling conflict that has arisen for lead counsel. Plaintiff
consents to the adjournment. The parties mutually propose the following three alternative dates
for the Pretrial Conference: February 19, February 26, or March 5. This is the third request for an
adjournment of the Pretrial Conference, all of which have been granted.

Plaintiff requested that the following language be included in this letter-motion: The
Plaintiff-Trustee expects the Pretrial Conference to be necessary and productive at this time. The
Plaintiff-Trustee intends to raise certain outstanding discovery issues at the conference that, if not
resolved then or before, are likely to cause motion practice.

We appreciate the Court’s consideration.

Respectfully submitted,
/s/ Richard A. Jacobsen

Richard A. Jacobsen
Honorable Alison J. Nathan, U.S.D.J.

Case 1:19-cv-02305-AJN Document 8@ Filed 02/03/21 Page 2 of 2

February 1, 2021

Page 2

ce:

Counsel of Record (by ECF)

C
orrick

 

 

The initial pretrial conference scheduled for February 12, 2021,
is adjourned to February 26, 2021, at 3:15 p.m. The parties
shall submit their joint letter and proposed case management
plan no later than seven days before the conference.

SO ORDERED.

 

 

Na Ql

SO ORDERED. 2/3/2021
ALISON J. NATHAN, U.S.D,J.

 

 

 

 
